Citation Nr: 1642478	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  12-10 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to December 1971.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In January 2014, the Veteran testified before a Veterans Law Judge who is no longer employed by the Board.  A transcript of that hearing is of record.  In August 2016 the Board informed the Veteran that the Veterans Law Judge who conducted the hearing is no longer employed by the Board, that he is entitled to another Board hearing with a different Veterans Law Judge, and that if he did not respond within 30 days of the date of the letter, the Board would assume that he did not want another hearing and would proceed with adjudicating his appeal.  To date, the Veteran has not indicated that he would like another Board hearing on the issues on appeal.  Therefore, the Board will proceed with appellate consideration.  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

The most probative evidence of record shows that it is at least as likely as not that  the Veteran's tinnitus was chronically manifested to a compensable degree within one year of his separation from active service and has continued since that time.  



CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000, VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, and 3.326(a) (2015).  In this decision, the Board grants service connection for tinnitus.  This represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance with the notification and assistance requirements, to include those set forth in Bryant v. Shinseki, 23 Vet. App. 488 (2010), is deemed to be harmless error and any further discussion of VA's responsibilities is not required.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year, to include organic diseases of the nervous system.  38 C.F.R. §§ 3.307, 3.309(a).  The United States Court of Appeals for Veterans Claims (Court) recently held that tinnitus is a disease, rather than merely a symptom, and that 38 C.F.R. § 3.309(a) "includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease of the nervous system.'"  Moreover, the Court indicated that, as such a presumptive condition, tinnitus warrants consideration of the continuity of symptomatology provisions found in 38 C.F.R. § 3.303(b).  Fountain v. McDonald, 27 Vet. App. 258 (2015).  

Pursuant to Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), service connection solely on the basis of evidence of continuity of symptomatology is permissible only for the chronic diseases listed in 38 C.F.R. § 3.309(a).  

Analysis

The Veteran contends that he currently has tinnitus, and that the tinnitus had its onset immediately after his separation from active service.  Specifically, the Veteran contends that while in service, he was exposed to noise without hearing protection from .50 caliber gunfire, mortar explosions, and helicopters.  See, e.g. June 2011 VA examination report.  The Veteran contends that his tinnitus became noticeable immediately upon returning from service in 1971, resulting in medical consultation in 1973.  The Veteran contends that his tinnitus eventually became constant, and that he has experienced the condition chronically since its onset.  See June 2011 VA examination report; January 2014 Board hearing transcript; VA Form 9, Appeal to Board of Veterans' Appeals, received in March 2012.  

The Veteran is competent to report symptoms of tinnitus as they require only personal knowledge from the senses.  See Layno v. Brown, 6 Vet. App. 465, 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Because of the inherently subjective nature of tinnitus, it is readily capable of even lay diagnosis.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, his reports of tinnitus constitute competent evidence of a current tinnitus disability.  

The Veteran's DD Form 214 reflects that he served in Vietnam and that he was awarded a Sharpshooter Badge.  His primary specialty was Motor Transportation Operator.  Thus, the Veteran's lay statements concerning in-service noise exposure without hearing protection are generally consistent with the circumstances of his service and are therefore credible.  See 38 U.S.C.A. § 1154(a).  

Furthermore, although there is no medical evidence of record linking the Veteran's current tinnitus to his active service, because of the inherently subjective nature of tinnitus, his statements alone may be considered competent evidence to determine that the disability began shortly after his separation from active service and has continued chronically since that time.  In addition, the Board finds his description credible because nothing in the record impugns his statements in that regard.

The Board recognizes that the June 2011 VA examiner provided a negative nexus opinion based on the lack of treatment and complaints of tinnitus during service and lack of hearing loss on separation from service.  However, the examiner's opinion does not reflect consideration of the possibility that tinnitus may have had its onset within a year of separation, nor does it address shifts in the Veteran's puretone thresholds during the course of his active service, as evident in a report of medical examination for separation from active service.  Accordingly, the Board finds no reason to afford greater probative weight to the examiner's opinion than to the Veteran's competent and credible statements.

In summary, the Veteran has presented competent and credible evidence regarding continuous tinnitus symptoms he has experienced since within a year following his separation from active service.  Organic diseases of the nervous system, to include tinnitus, are among the chronic diseases listed under 38 C.F.R. § 3.309(a) for which service connection may be presumed based on evidence that the disease manifest to a compensable degree during or within a year of separation from active service.  The Board finds that the VA examiner's negative nexus opinion is not due any more probative value than the Veteran's statements indicating the tinnitus had its onset within one year of his separation from active service and has continued ever since.  As such, the evidence is at least in relative equipoise as to whether the Veteran's tinnitus was chronically manifested to a compensable degree within one year of his separation from active service and has continued since that time.  The Board must therefore resolve the benefit of the doubt in the Veteran's favor, and conclude that service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for tinnitus is granted.  


REMAND

The Veteran contends that he has a hearing loss disability incurred during service.  Specifically, the Veteran contends that while in service, he was exposed to noise without hearing protection from .50 caliber gunfire, mortar explosions, and helicopters.  See, e.g. June 2011 VA examination report.  The Veteran's wife testified that she noticed his hearing loss when he returned home from active service, and that it was not present prior to his active service.  See January 2014 Board hearing transcript.

The June 2011 VA examination report reflects that the Veteran has a current bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  In addition, as noted above, the Veteran has presented competent and credible evidence of an in-service injury of acoustic trauma from noise exposure.  Therefore, the issue remaining for consideration is whether there is a causal relationship between the current disability and the in-service injury.  See 38 C.F.R. § 3.303.

The Veteran was provided the June 2011 VA examination to determine whether such a causal relationship exists.  The VA examiner reviewed the record.  The examiner noted a complaint of current hearing loss, and acknowledged the Veteran's reports of in-service noise exposure.  The examiner performed audiological testing and opined that the Veteran's hearing loss is not at least as likely as not caused by or due to military noise exposure.  As a rationale for this opinion, the VA examiner stated that the Veteran both entered and exited the military with normal bilateral hearing sensitivity, and had no complaints or noted problems upon discharge.  The examiner cites to research showing that hazardous noise exposure has an immediate effect on hearing and does not have a delayed onset, nor is it progressive or cumulative.  The examiner states that "Just to say the Veteran was exposed to hazardous levels of noise exposure during military service is insufficient in establishing a nexus with military service."  However, the examiner's rationale also states, "There was no change in his [the Veteran's] bilateral hearing sensitivity throughout his active military service."  Thus, the VA examiner's negative nexus opinion was based in part on the Veteran's lack of change in hearing sensitivity upon testing at entrance and separation.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The absence of in-service evidence of a hearing disability is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Board observes that the Veterans service treatment records do show change in the Veteran's bilateral hearing sensitivity during his active military service.  The Veteran's June 1969 enlistment audiogram shows audiometric results of: 5 decibels (dB) at 500 Hertz (Hz), 5 dB at 1000 Hz, 5 dB at 2000 Hz, and 15 dB at 4000 Hz in the right ear; and 15 dB at 500 Hz, 5 dB at 1000 Hz, 5 dB at 2000 Hz, and 20 dB at 4000 Hz in the left ear.  A report of separation medical examination dated in December 1971 shows audiometric results of: 15 dB at 500 Hz, 10 dB at 1000 Hz, 5 dB at 2000 Hz, 5 dB at 3000 Hz, and 10 dB at 4000 Hz in the right ear; and 20 dB at 500 Hz, 15 dB at 1000 Hz, 10 dB at 2000 Hz, 10 dB at 3000 Hz, and 10 dB at 4000 Hz in the left ear.  

Here, the VA examiners rationale for opining that the Veteran's bilateral hearing loss is less likely than not related to the Veteran's active service is based in part on the absence of a change in hearing sensitivity during service.  There is no indication that the examiner considered the multiple threshold shifts listed above.  Therefore, the examiner's opinion is inadequate, and a remand is warranted to obtain an adequate addendum VA opinion as to the etiology of the Veteran's bilateral hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  On remand, the VA examiner should address the significance, if any, of the multiple threshold shifts between the Veteran's June 1969 enlistment audiogram and his December 1971 separation audiogram.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran's record and a copy of this Remand to the examiner who conducted the June 2011 VA examination or, if that examiner is unavailable, to another suitably qualified VA examiner, for an opinion concerning the etiology of the Veteran's bilateral hearing loss.  After a review of the record, the examiner should express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss is caused by or related to his active service.  In rendering the requested opinion, the examiner must consider the Veteran's assertions that he was exposed to noise, including gunfire, helicopters, and mortar explosions, without hearing protection.  The examiner should assume that these assertions are true, and that the Veteran did in fact suffer from acoustic trauma during his active service.  

The examiner must note that, under applicable law, the absence of in-service evidence of a hearing loss disability is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The examiner must discuss the significance, if any, of the multiple upward threshold shifts reflected in a comparison of the Veteran's June 1969 enlistment audiogram and December 1971 separation audiogram.  

A complete rationale should be provided for any opinion given. 

2.  After completion of the above, review the expanded record, including any evidence entered since the supplemental statement of the case, and determine whether service connection for bilateral hearing loss may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109 B, 7112.  




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


